11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Raylon Eugene Smith,                        * From the 104th District
                                              Court of Taylor County,
                                              Trial Court No. 18343B.

Vs. No. 11-13-00315-CR                      * February 27, 2014

The State of Texas,                         * Per Curiam Memorandum Opinion
                                              (Panel consists of: Wright, C.J.,
                                              Willson, J., and Bailey, J.)

     This court has considered Raylon Eugene Smith’s motion to dismiss his appeal
and concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the appeal is dismissed.